RENDERED: JULY 2, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-0688-ME
                                     AND
                             NO. 2019-CA-0745-ME


WENCY SHAIDA                                  APPELLANT/CROSS-APPELLEE



      APPEAL AND CROSS-APPEAL FROM BOONE FAMILY COURT
v.           HONORABLE LINDA R. BRAMLAGE, JUDGE
                    ACTION NO. 15-CI-01300



PUNAM SHAIDA                                  APPELLEE/CROSS-APPELLANT



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, CALDWELL, AND K. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: Wency Shaida appeals and Punam Shaida cross-

appeals from the Boone Family Court’s supplemental decree of dissolution.

Wency argues the family court erred by awarding Punam half of Wency’s

nonmarital real estate as a gift and imputing rental income to Wency that she did
not actually receive in calculating child support. Punam argues these actions were

proper but that the family court erred in: assigning certain accounts to Wency as

nonmarital without adequate tracing; requiring equalizing payments for the equity

in their vehicles; requiring Punam to make the equalizing payments before she

received her share of the value of the real estate rather than offsetting the

payments; valuing the real estate as of the date of dissolution; and failing to make

sufficient findings on timesharing issues. We affirm.

             On May 26, 2007, same sex female couple Wency and Punam,

residents of California, were married in Canada where such a marriage was legal at

that time. We believe that pursuant to Obergefell v. Hodges, 576 U.S. 644, 681,

135 S.Ct. 2584, 2607-08, 192 L.Ed.2d 609 (2015), their marriage should be

recognized as of the date they married in Canada. In August 2008, they registered

as domestic partners in California.

             Wency and Punam have one child, A.R.S. (child), born in March

2011. Punam is the biological mother of child. Wency and Punam are both listed

on child’s birth certificate and the parties agree they are child’s parents.

             Prior to the marriage, Wency was the owner of two pieces of real

estate which she had received from her parents and which were by far her greatest

assets: a townhome on 24th Avenue in San Francisco, California, and an

undeveloped lot in Lake County, California (the properties). Wency contends the


                                          -2-
townhome is worth $760,000 and the lot is worth $16,000. Punam contends the

townhome is worth $1,400,000 and the lot is worth $100,000.

            The townhome was Wency’s childhood home and the couple used it

as their marital home. In 2008, Wency deeded these properties to herself and

Punam jointly and, subsequently, Punam invested her money in renovating and

updating the townhome.

            In January 2014, Wency and Punam separated and Punam moved out

with child. In September 2014, Punam moved to Kentucky with child.

            In 2015, Wency filed for dissolution in Boone Family Court. In

March 2016, in a temporary agreed order, the parties agreed to joint custody with

Punam to be the primary residential custodian and for Wency to have parenting

time during school breaks; they agreed Wency would pay guideline child support

and they would divide other expenses.

            On July 7, 2017, the decree of dissolution was entered dissolving the

marriage but reserving decision on all other issues. On March 14, 2019, the family

court held the dissolution trial, hearing testimony from Wency and Punam and

receiving written evidence.

            On April 9, 2019, the supplemental decree of dissolution and the

supplemental findings of fact and conclusions of law were entered. The family

court implicitly determined that the properties were marital but chose to award


                                        -3-
their disposition based upon the evidence concerning how this gift was made by

Wency and her intentions at the time. Upon dissolution, the family court awarded

the properties as individually owned 50% by each woman and ordered that Wency

retain the properties and reimburse Punam for her half as valued by subsequent

appraisal based on the date of the dissolution decree. The family court found that

Wency had three non-marital accounts. It allowed each spouse to retain their own

financial accounts, but marital accounts, debts, and the vehicles they were awarded

were equalized by Punam being required to pay Wency the difference totaling

$44,804.78.

              Wency was ordered to pay $559.13 a month in child support during

the months when Punam had child. However, in the summer months when child

was with Wency, Punam would pay $665.87 a month in child support.

              Wency appealed and Punam cross-appealed. Further facts and rulings

will be set out where relevant below.

              Wency argues that the properties should have been restored to her as

her nonmarital property because Punam failed to prove by clear and convincing

evidence that these pieces of real estate were either transmuted or gifted to her.

Wency argues the current title of the properties is irrelevant to determining

ownership of the properties, and there was no intent on her part to gift the




                                         -4-
properties to Punam. Punam argues that the family court acted correctly in

determining that Wency gifted Punam with a 50% share in the properties.

             Underlying her position that the family court erred in the division of

the properties, Wency makes two supporting arguments. The first is that the

family court made a finding that Wency did not intend to gift the properties to

Punam, but rather to secure them for their family and, so, erred by then awarding

the properties in equal parts.

             We disagree with Wency’s characterization of the family court’s

supplemental findings. The family court recited the parties’ positions and

testimony, including Wency’s testimony that she “did not intend to gift the

property to [Punam] but rather to secure their home as a family should [Wency]

pass away at a time when the parties’ marriage was not recognized as legally

binding[,]” and Punam’s testimony that she believed she owns a 50% nonmarital

interest in the properties which were a gift from Wency. In setting out these facts,

the family court did not make a ruling as to whether Wency’s testimony should be

believed over the testimony from Punam. The family court’s actual factual

findings occurred later in the supplemental findings. Therefore, there is no

inconsistency in the family court’s factual findings that would merit reversal.

             Wency’s second supporting argument is that the family court erred in

its award based upon inadmissible evidence in the form of a letter dated October 9,


                                         -5-
2008, in which the attorney jointly representing Wency and Punam provided a

detailed explanation of the consequences of entering into the real property transfer

deeds. Wency objected to the admission of this letter at trial, arguing it was not

authenticated, constituted hearsay, and she was denied due process and the right to

confrontation because the attorney was not called as a witness.

             The family court admitted the letter into evidence over Wency’s

objection and quoted from large sections of that letter in the supplemental findings

of fact and conclusions of law. In relative part, regarding how the property would

be owned, the letter stated:

             As you have instructed us, we are preparing real property
             transfer deed for each of the two properties referenced
             above so that you may jointly own these properties. We
             have prepared grant deeds that will put the property into
             joint tenancy ownership which is equal ownership during
             life and automatic inheritance by the surviving owner if
             one of you were to pass. . . .

             Prior to this, each of these properties was in Wency’s
             name alone and is the sole and separate property of
             Wency. By gifting a 50% interest to Punam via these
             deeds, the properties will be considered to be equally
             owned by both of you. Because you recently registered
             as Domestic Partners with the State of California, there
             should be no transfer tax or reassessment of either
             property. . . .

             We have discussed that by executing these deeds, the
             properties will no longer be in Wency’s name alone but
             in fact will be jointly owned by you both in equal shares.
             You have indicated that Punam will in fact be
             contributing to the 24th Street property for future

                                         -6-
             improvements and will not be reimbursed for these
             monies but in fact any expenditures on the properties by
             either of you in the future will be considered equally
             yours. Because you do not have a prenuptial (or a pre
             domestic partnership agreement), under California State
             Law, all of your earned income is considered to be
             community property and any contributions not otherwise
             noted will be considered community property
             contributions.

             We also discussed that a recorded deed is in fact
             considered a completed gift and is irrevocable. In the
             event that you ever dissolve your partnership, each of
             you will legally be the owner of one-half of each
             property. You would then have to negotiate how you
             would continue to own (or not) each of the properties.
             Presumably, either one of you, or a judge, could force a
             sale of the properties if you were not able to agree. We
             have also discussed options to execute a note or tenancy
             in common agreement that would secure Wency’s current
             equity position in the properties and allow you to share
             equally from the date of transfer on, but you have
             declined.

Below the text from the attorney, which had her name but not the attorney’s

signature, was the following statement: “By signing below, we, Wency Fong and

Punam Shaida, hereby acknowledge that we have carefully read this letter,

understand its contents and agree to its terms.” Wency and Punam each signed the

letter and wrote the date.

             The family court considered this letter, along with the wording of the

signed and notarized grant deeds, to reach its decision. Each deed reads in

pertinent part as follows: “Wency M. Fong, an unmarried woman, hereby grants


                                        -7-
and conveys all of her interest to Wency M. Fong and Punam Shaida, registered

domestic partners, as joint tenants with right of survivorship the real property

situated [then a legal description of each property was given].” Each deed noted:

“This transfer creates a Joint Tenancy and is exempt from reassessment pursuant to

§65(b) of Revenue and Tax Code. Gift. Revenue and Tax Code §11930.”

             The standard of review for admission of evidence is the abuse of

discretion standard. Kentucky River Medical Center v. McIntosh, 319 S.W.3d 385,

395 (Ky. 2010). “The test for abuse of discretion is whether the trial judge’s

decision was arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.” Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999).

             Wency argues that the letter was not properly authenticated pursuant

to the Kentucky Rules of Evidence (KRE) 901 without having the attorney testify.

However, KRE 901 does not make testimony of the purported author a requirement

of admission. KRE 901(a) states: “The requirement of authentication or

identification as a condition precedent to admissibility is satisfied by evidence

sufficient to support a finding that the matter in question is what its proponent

claims.” It then provides illustrations of examples of authentication or

identification which satisfy the rule, including “[t]estimony of a witness with

knowledge . . . that a matter is what it is claimed to be[,]” “[n]onexpert testimony




                                         -8-
on handwriting[,]” and “[d]istinctive characteristics . . . taken in conjunction with

circumstances.” KRE 901(b)(1), (2), and (4).

             “The burden on the proponent of authentication is slight; only a prima

facie showing of authenticity is required.” Sanders v. Commonwealth, 301 S.W.3d

497, 501 (Ky. 2010). “Exercising its considerable discretion, a trial court may

admit a piece of evidence solely on the basis of testimony from a knowledgeable

person that the item is what it purports to be and its condition has been

substantially unchanged.” Kays v. Commonwealth, 505 S.W.3d 260, 270 (Ky.

App. 2016). Therefore, the recipient of a message can authenticate it. Id. at 269-

70.

             Punam testified that the letter she produced, which she had maintained

since she received it from the attorney, was written by their joint attorney in

conjunction with the deed transfer. Wency admitted that the signature was hers.

The letter contained discussions of the tax implications of this transfer and the

wording of the deeds which was consistent with the face of the deeds. For

authentication purposes, it is immaterial that Wency did not recall signing the

document or its content, so long as the family court was convinced that the

document was adequately authenticated without her recollection. While on appeal

Wency makes some vague allegations that Punam may have forged the letter and

then got Wency to sign it, Wency has provided nothing but speculation in support


                                          -9-
of such an allegation. The family court did not err in its finding that the letter was

what it was purported to be.

             Wency also discusses in detail why it is inappropriate to rely on the

attorney’s letter regarding California law, noting that although married in Canada,

at that time their marriage was unrecognized in California and the legal advice was

instead based on their status as registered domestic partners. While we agree that

the attorney’s letter could not be admitted for the purpose of providing a binding

and authoritative statement of the effect of the deeds pursuant to California law,

and would be inadmissible hearsay pursuant to KRE 801(c) and 802 if relied upon

to prove the truth of the matter asserted regarding California law, this letter was

properly admissible pursuant to KRE 801A(b)(2), (3), or (4).

             KRE 801A(b) provides in relevant part as follows:

             Admissions of parties. A statement is not excluded by
             the hearsay rule, even though the declarant is available as
             a witness, if the statement is offered against a party and
             is:

             ...

                    (2) A statement of which the party has manifested
                    an adoption or belief in its truth;

                    (3) A statement by a person authorized by the
                    party to make a statement concerning the subject;
                    [or]

                    (4) A statement by the party’s agent or servant
                    concerning a matter within the scope of the agency

                                         -10-
                    or employment, made during the existence of the
                    relationship[.]

             The attorney here was specifically hired by the parties to advise them

on how best to retitle the properties to achieve their goals. While the attorney’s

letter did not constitute a contract, it memorialized that a gift was intended, and

confirmed the advice that had been given as to how the properties would be owned

in the event that a dissolution of their domestic partnership occurred. By signing

after the acknowledgment statement, Wency manifested an adoption or belief in

the statements contained in the attorney’s advice letter, including that the new

deeds gifted Punam with a 50% share in the properties which she would continue

to own even after any dissolution of their domestic partnership. The attorney was

authorized to advise Wency and Punam about the implications of Wency’s actions

and acted as their agent at their direction.

             The letter was a valid source for considering Wency’s intent at the

time, that having been properly advised that she could preserve her equity right to

the entire value of the properties prior to that time while still sharing them with

Punam going forward, Wency insisted on gifting Punam with an irrevocable 50%

share. The clear implication is that if Wency objected to this disposition of her real

property, she would not have signed the letter but would have instead asked the

attorney to change the type of deeds in which she named Punam as a joint tenant

with right of survivorship. Therefore, this advice letter was properly admissible


                                          -11-
pursuant to KRE 801A(b) as evidence of Wency’s intent and understanding of

what would happen to the property if the parties dissolved their domestic

partnership.

               Having resolved these supporting arguments, we now turn to the

family court’s decision regarding the award of the properties. The family court

made factual findings about the properties as follows:

               The Court finds that [Wency] transferred the two
               properties to [Punam] as gifts. The Court further finds
               that the intent of the gifts was evidenced in the deeds
               (Petitioner’s Exhibit 7 and 8) and the letter
               (Respondent’s Exhibit 10), which states that by executing
               the deeds the properties will no longer be in Wency’s
               name alone but will be jointly owned by both parties.
               Based on the content of the letter and the deeds, the
               Court finds that [Wency] did intend to gift 50% of both
               properties to [Punam]. [Wency] did testify that she only
               transferred 50% of both properties to [Punam] due to the
               uncertainty of same-sex marriage. However, the letter
               and the deeds are persuasive evidence which the Court
               cannot ignore. Accordingly, the Court finds that the 50%
               transfer of both pieces of property from [Wency] to
               [Punam] was intended to be a gift to [Wency] and awards
               the two properties to [Punam] and [Wency], 50% each as
               nonmarital property.

               Both parties apparently agree that these properties should be classified

and divided pursuant to Kentucky law.1 We note that while the family court could


1
  It appears that if California law were to be applied, these properties would be presumed
(pursuant to the deeds of conveyance in which they were acquired in joint form) to be
community property which is subject to equal division upon dissolution. In re Marriage of
Weaver, 127 Cal. App. 4th 858, 864-66, 26 Cal. Rptr. 3d 121, 125-26 (2005); Cal. Fam. Code §§

                                            -12-
properly declare the parties’ interests in these properties pursuant to Kentucky law,

enforcement and actual transfer of title will rest in California. See Fehr v. Fehr,

284 S.W.3d 149, 152-53 (Ky.App. 2008) (discussing how an in personam decree

indirectly affects title to land in a dissolution action by resolving rights between the

parties but enforcement depends on the law where the real property is located).

               While Wency disagrees with the family court’s factual findings that

the properties were half-gifted to Punam, she does not argue that the family court

erred by failing to make explicit findings that it found these properties to be marital

before it awarded the properties in equal proportions, with Wency to maintain

ownership and Punam to be reimbursed for her share. Indeed, in her cross-appellee

brief, Wency notes regarding the issue as to when the properties should have been

valued that the family court considered them to be marital properties. While

Wency argues the properties should have been considered solely her separate

property,2 she does not dispute the family court’s discretion as to how to divide


2581 and 2550. Thus, the same outcome might result from the application of California law.
However, pursuant to Cal. Fam. Code § 2640, such property is not presumed to be a gift based
only on the language of the deeds alone and it requires a written statement of gift; it appears that
the attorney’s letter would qualify as a written statement of gift. If it did not, each party would
potentially be entitled to be reimbursed for their contributions to the properties as they did not
disclaim such reimbursement and acknowledged each other’s contributions, but any increase in
value would be community property. In re Marriage of Weaver, 127 Cal. App. 4th at 866-70, 26
Cal. Rptr. 3d at 126-29.
2
  Wency also argues that the share of the properties she acquired from her father should have
equally belonged to her brother. However, the deeds she filed never named him, he did not
testify, and there was no other evidence other than her testimony that he owned a share of these
properties. The family court was entitled to implicitly find that either Wency’s brother had no

                                               -13-
them once they were classified as marital properties. Therefore, we read the family

court’s findings as containing an implicit finding that Wency’s gift of a 50% share

of both properties to Punam conveyed an undivided one-half interest in the

properties to Punam, thereby converting Wency’s nonmarital properties into

marital property. The award is then properly interpreted as awarding each woman

a one-half share in these marital properties, which upon award became their

nonmarital property.

              “Trial courts [resolving dissolution issues] are faced with the difficult

task of weeding through emotionally-charged testimony and often slanted evidence

to reach a fair and equitable result. Because of this, trial courts are afforded broad

discretion in dividing marital property and marital debt.” Jones v. Livesay, 551

S.W.3d 47, 51 (Ky.App. 2018).

              “A factual finding is not clearly erroneous if it is supported by

substantial evidence. Substantial evidence is evidence, when taken alone or in

light of all the evidence, which has sufficient probative value to induce conviction

in the mind of a reasonable person.” Hunter v. Hunter, 127 S.W.3d 656, 659

(Ky.App. 2003) (citations omitted). We review de novo a trial court’s legal




share of these properties or had gifted any right to a portion of these properties he might have
had to Wency. As he is not a party to these proceedings, any remedy he might have would lie in
an action before California courts.

                                              -14-
findings as they apply to the facts. Ensor v. Ensor, 431 S.W.3d 462, 469 (Ky.App.

2013).

             “Whether property is considered a gift for purposes of a divorce

proceeding is a factual issue subject to the clearly erroneous standard of review.”

Hunter, 127 S.W.3d at 660. However, “[u]ltimately, classification is a question of

law, which should be reviewed de novo.” Smith v. Smith, 235 S.W.3d 1, 7

(Ky.App. 2006).

             Kentucky Revised Statutes (KRS) 403.190 governs the division of

property during a dissolution. “Under KRS 403.190, a trial court utilizes a three-

step process to divide the parties’ property: ‘(1) the trial court first characterizes

each item of property as marital or nonmarital; (2) the trial court then assigns each

party’s nonmarital property to that party; and (3) finally, the trial court equitably

divides the marital property between the parties.’” Sexton v. Sexton, 125 S.W.3d

258, 264-65 (Ky. 2004) (quoting Travis v. Travis, 59 S.W.3d 904, 908 (Ky. 2001)

(footnotes omitted)).

             KRS 403.190 provides in relevant part as follows:

             (1) In a proceeding for dissolution of the marriage . . . the
                 court shall assign each spouse’s property to him. It
                 also shall divide the marital property without regard
                 to marital misconduct in just proportions considering
                 all relevant factors including:

                 (a) Contribution of each spouse to acquisition of the
                     marital property. . . ;

                                          -15-
                (b) Value of the property set apart to each spouse;

                (c) Duration of the marriage; and

                (d) Economic circumstances of each spouse when the
                    division of property is to become effective . . . .

            (2) For the purpose of this chapter, “marital property”
                means all property acquired by either spouse
                subsequent to the marriage except:

                (a) Property acquired by gift, bequest, devise, or
                    descent during the marriage and the income
                    derived therefrom unless there are significant
                    activities of either spouse which contributed to the
                    increase in value of said property and the income
                    earned therefrom;

                (b) Property acquired in exchange for property
                    acquired before the marriage or in exchange for
                    property acquired by gift, bequest, devise, or
                    descent;

                   ...

            (3) All property acquired by either spouse after the
                marriage and before a decree of legal separation is
                presumed to be marital property, regardless of
                whether title is held individually or by the spouses in
                some form of co-ownership such as joint tenancy,
                tenancy in common, tenancy by the entirety, and
                community property. The presumption of marital
                property is overcome by a showing that the property
                was acquired by a method listed in subsection (2) of
                this section.

            The family court had evidence before it which could have supported

either a finding that the properties were Wency’s nonmarital property and retained

                                        -16-
this character even when the new deeds were filed naming Wency and Punam as

joint tenants, or that the new deeds converted the properties into marital properties

in which each woman owned an undivided one-half interest in the properties. The

family court was entitled to make a finding based on the language of the deed and

based on the attorney’s letter that Wency intended to convert what had been her

nonmarital property into marital property which she gifted to the two of them with

the intention that Punam would own 50% of the properties in the event that their

partnership dissolved. In doing so, the family court also apparently concluded that

Punam’s payments for improving the home would not result in her owning any

appreciation to the home as her separate property. We have no difficulty in

concluding that the family court acted within its discretion in making this finding

and its ultimate classification of the property was correct as a matter of law.

             Wency’s other argument is that the family court erred in imputing

rental income to her that she did not actually receive in calculating child support,

arguing that being voluntarily unemployed is different from having a holdover

tenant that refuses to pay. Wency explains that in the six months prior to trial, her

tenant failed to pay rent, it is difficult to evict holdover tenants in San Francisco

and, even if she had received rent, this income should have been offset by her

expenses.




                                          -17-
             The family court’s determination that Wency would pay child support

of $559.13 a month for child was based on a child support worksheet in which the

family court found that Punam’s monthly income was $13,706 and Wency’s was

$8,133. In calculating Wency’s monthly income, the family court noted that

Wency had a yearly salary of $74,800 and received $22,800 in rental income. The

family court specifically found:

             [Wency] has the ability to have rental income of
             $22,800.00 per year. [Wency] has a tenant in her home
             and stated that the monthly rent is $1,900.00 but she has
             been allowing the tenant and the tenant’s child to live
             rent free for approximately 6 months. The Court finds
             that [Wency] should be imputed the amount of
             $22,800.00 per year for the rental income that she was
             receiving but allowed the tenant to discontinue paying.

             “[T]he establishment . . . of child support is generally prescribed by

statute and largely left, within the statutory parameters, to the sound discretion of

the trial court.” McKinney v. McKinney, 257 S.W.3d 130, 133 (Ky.App. 2008).

This “broad discretion in considering a parent’s assets and setting correspondingly

appropriate child support” will not be disturbed absent an abuse of discretion.

Downing v. Downing, 45 S.W.3d 449, 454 (Ky.App. 2001). It was appropriate for

the family court to determine child support based on the future income that Wency

could expect. If she wished a deduction for rental expenses, she needed to

establish those expenses.




                                         -18-
             We note before proceeding to consider Punam’s arguments that

Punam failed to specify how she preserved most of the issues she raises in her

cross appeal. Kentucky Rules of Civil Procedure (CR) 76.12(4)(c)(v) requires that

the argument section of an appellate brief “shall contain at the beginning of the

argument a statement with reference to the record showing whether the issue was

properly preserved for review and, if so, in what manner.” This requirement is

mandatory, and we have several options for how to respond to this deficiency

available to us. See Petrie v. Brackett, 590 S.W.3d 830, 834-35 (Ky.App. 2019).

We have chosen to review the issues for which there is no indication as to

preservation for manifest error only.

             Punam’s first argument in her cross appeal is that she should receive

one-half of the current value of the real estate since each party was assigned a 50%

nonmarital interest in it and any increase in value since that time is the result of

general economic factors. Regarding the time frame for valuing the property, the

family court found that the properties should be appraised as of July 7, 2017, when

the parties divorced.

             Our statutes do not clarify when marital property should be valued for

purposes of division. See KRS 403.190(1)(d) (stating that when dividing marital

property, the court should consider the “[e]conomic circumstances of each spouse

when the division of property is to become effective[.]”).


                                          -19-
               However, the general rule is that marital property “must be valued as

of the date of the dissolution decree.” Shively v. Shively, 233 S.W.3d 738, 740

(Ky.App. 2007) (relying on Stallings v. Stallings, 606 S.W.2d 163 (Ky. 1980)).

See Thomas v. Thomas, 248 S.W.3d 564, 565-66 (Ky. 2008) (declining to require a

new evidentiary hearing when a domestic relations commissioner (DRC) failed to

commit its oral ruling to a written judgment for four years, noting “at least as to

valuation, there would be no change because the DRC was constrained to value the

property as of the date of the divorce, which presumably he did.”); Jones v. Jones,

245 S.W.3d 815, 819 (Ky.App. 2008) (explaining the fair market value of marital

real property is calculated based on its value at the time of the dissolution). See

also Armstrong v. Armstrong, 34 S.W.3d 83, 86 (Ky.App. 2000) (“pension and

profit sharing plans should be valued on the date of the divorce decree.”). But see

Culver v. Culver, 572 S.W.2d 617, 623 (Ky.App. 1978) (“if marital property has

appreciated in value after the separation or decree dissolving the marriage because

of general economic conditions rather than the efforts of only one of the parties,

then such appreciation in value should be considered in the division of the marital

property.”).

               The family court acted within its discretion in dividing the properties

as of the date of the dissolution as this is the general time when the properties

should be valued and was also the date when all the other marital property was


                                          -20-
valued. As these properties were divided as of that date, Wency has been

responsible for paying taxes and maintenance on the properties since that time and

the rent she has or could have received for the San Francisco home has been used

in calculating her income for purposes of the child support award. Punam has no

entitlement to any appreciation in the value of the properties after the date of their

division.

             Punam’s second argument is that the JP Morgan Investment account

and the two TD Canada Trust accounts are marital property because Wency failed

to properly trace them as being nonmarital by only providing recent statements

from them. She argues that Wency’s testimony that her parents set up the JP

Morgan account and that she opened the TD Canada accounts prior to the marriage

and that she did not deposit any funds into either account during the marriage is

insufficient proof.

             In her exhibits, Wency included a letter regarding one of her TD

Canada Trust accounts dated January 6, 2015, which indicated her account had

been inactive for five years and was considered “dormant” and another letter dated

January 3, 2019, that said the account had been dormant for nine years. While this

span did not predate the marriage, it was at least some evidence that the accounts

were longstanding and had not been used. Wency also testified to the origins of




                                         -21-
the accounts as being nonmarital without any contributions during the marriage.

Punam did not present any contradictory evidence.

             In the family court’s supplemental factual findings, it found that both

TD Canada Trust accounts (one of $813.02 and one of $556.81) are Wency’s

nonmarital property but did not explain its reasoning. The family court found that

Wency’s JP Morgan account, worth $7,825.22, is her nonmarital property and

explained that “it was set up by [Wency’s] parents when she was a child.” The

family court assigned these accounts to Wency.

             Wency’s testimony and documentary evidence provided sufficient

grounds for the family court to properly find that these accounts were Wency’s

nonmarital property and properly awarded them to her.

             Punam argues that the family court improperly ordered her to pay

Wency the difference in the equity of their vehicles because the parties had

stipulated at the outset that the vehicles should be awarded to their respective

owners, which should have precluded any equalizing payment. Punam explains,

“[a]lthough neither party specifically stated that the agreement to keep their

separate vehicles included any equity thereon, it can reasonably be inferred from




                                         -22-
the facts, especially since Punam had previously made a large payment to Wency

regarding the vehicles.”3

              The family court ordered Punam to pay to Wency $6,050.00 as her

share of the equity in the 2012 Audi Q5 minus Wency’s share of the value of

Wency’s 2003 BMW 525i. The family court explained in its factual findings that

the 2003 BMW 525i awarded to Wency had a value of $2,800.00 and the 2012

Audi awarded to Punam had a value of $14,900.

              It is undisputed that these cars were marital property. Once property

is classified as marital, the family court has wide discretion in dividing it and need

not divide it equally. Smith, 235 S.W.3d at 6. Instead, marital property should be

divided “in just proportions considering all relevant factors” including the

“economic circumstances of each spouse[.]” KRS 403.190(1)(d). The family

court properly acted within its discretion in equalizing the cars awarded and could

also properly award Wency additional marital funds.

              Punam argues that in equalizing the awards between the parties, the

$44,804.78 that Punam was ordered to pay to Wency ($34,824.85 for financial



3
  Punam noted that earlier in the case the family court ordered her to pay Wency $8,556.39 as
reimbursement on the 2012 Audi Q5 for car payments, car insurance, and the cost to pay off the
remaining principal balance on the loan. On April 19, 2019, Punam moved the family court to
amend its judgment based upon Punam’s having paid pursuant to a court order the debt of
$7,267.00 associated with the 2012 Audi and requested the family court amend the equalizing
payment to $2,416.50. However, before a ruling was made on this motion, Wency appealed
from the orders and Punam filed a cross-appeal.

                                             -23-
accounts within ninety days of the supplemental decree, $3,929.93 for marital debt

within ninety days, and $6,050.00 for the vehicles within sixty days), should be

due at the same time and offset from the 50% nonmarital value of the real estate

Punam is due, which is substantially more than what Punam owes Wency.

Regarding when Wency should pay Punam for her one-half interest in the

properties, the family court said payment should be made “within a reasonable

time.” Punam argues that it is inequitable for her to have to pay Wency and not set

a firm deadline for Wency to pay Punam and offset their payments. We disagree.

             We do not believe there is any manifest injustice in requiring payment

to be made at different times when certain sums are known, and other sums are not,

considering the disparity of income between the parties. Wency could not be

ordered to pay Punam for her share of the properties within the same timeline as

Punam had to pay Wency for financial accounts, marital debt, and for the vehicles.

Neither party had obtained appraisals for the properties and Wency and Punam

greatly disagreed as to their value. Once appraisals are obtained, the family court

will still have to determine the fair market value of the properties and award a

definite amount, and Wency will likely have to obtain a mortgage to pay Punam

for her share. Under these circumstances, it was reasonable that Punam was to

receive her share of the properties within a reasonable amount of time.




                                        -24-
             Punam argues that the family court’s findings are vague and

incomplete when it comes to specifying how travel for timesharing shall take

place, as the family court does not specify that the parties each fly one way with

child, does not clarify that all parenting time not awarded to Wency is awarded to

Punam, and fails to specify the exact length of winter break and which party should

have Christmas morning first. Punam argues that she preserved this issue because

on April 19, 2019, she filed a motion to amend (which did not raise this issue), but

she then filed an amended version of the motion on June 21, 2019, which raised

this issue but is not part of the record on appeal. She asks that we remand for more

specific findings.

             We believe these findings are clear enough. The parties should

attempt to cooperate in sharing parenting time and acting in the best interests of

child. And, in any event, we cannot consider Punam’s amended motion filed

months after the first one and while the matter is pending on appeal. Any relief on

this issue must first be sought before and ruled upon by the family court.

             Accordingly, we affirm the Boone Family Court’s award of property

and child support in the supplemental decree of dissolution.

             ALL CONCUR.




                                        -25-
BRIEFS FOR APPELLANT/CROSS-     BRIEFS FOR APPELLEE/CROSS-
APPELLEE:                       APPELLANT:

Tasha K. Schaffner              Greta Hoffman Walker
Crestville Hills, Kentucky      Florence, Kentucky

                                Thomas Anthony Rauf
                                Covington, Kentucky




                              -26-